Case 1:18-cv-20394-RNS Document 135 Entered on FLSD Docket 10/22/2019 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA,
                                  MIAMI DIVISION

                               Case NO. 18-20394-CIV-Scola/Torres

  UNITED STATES OF AMERICA ex rel.              )
  DEREK LEWIS and JOEY NEIMAN,                  )
                                                )
                 Plaintiffs/Relators,           )
                                                )
                 vs.                            )
                                                )
  COMMUNITY HEALTH SYSTEMS,                     )
  INC. et al.                                   )
                                                )
                 Defendants.                    )

   UNOPPOSED MOTION FOR LEAVE TO FILE CONSOLIDATED RESPONSE BRIEF

                 Relators Derek Lewis and Joey Neiman ("Plaintiffs") hereby move this Court for

  leave to file a single, consolidated brief in response to the four motions to dismiss filed in this

  case: ECF No. 129, filed by Defendant Medhost, Inc.; ECF No. 132, filed by Defendant

  CHSPSC, LLC ("CHSPSC"); ECF No. 133, filed by the group of hospital defendants identified

  in ECF No. 133, and its Appendix A (the "Hospital Defendants"); and ECF No. 134, filed by

  Defendant Community Health Systems, Inc. ("CHSI") (CHSPSC, the Hospital Defendants and

  CHSI are collectively referred to as "CHS" or the "CHS Entities" and collectively with Medhost,

  Inc., the "Defendants"). In support of this Unopposed Motion, Plaintiffs state as follows:

                 1.     On July 11, 2019, this Court entered an Order directing Plaintiffs' counsel

  to file motions to dismiss Relators' First Amended Complaint on or before September 24, 2019,

  and Plaintiffs to file their response memoranda in opposition to any motions to dismiss on or

  before October 24, 2019. [ECF No. 120.] The Court also permitted the parties an additional five

  pages for each of their respective memoranda (i.e., 25 pages for each brief). Id.
Case 1:18-cv-20394-RNS Document 135 Entered on FLSD Docket 10/22/2019 Page 2 of 3



                 2.      On September 24, 2019, the Defendants filed four motions to dismiss with

  incorporated memoranda. Not surprisingly, the issues raised by the Defendants overlap one

  another on a number of issues. In fact, the CHS briefs regularly cross-reference arguments made

  by one another.

                 3.      Given the common set of facts and issues, Plaintiffs are seeking leave of

  this Court to file one consolidated response brief in opposition to the four motions to dismiss.

  Given that Plaintiffs are still responding to four different motions to dismiss, such a consolidated

  brief would need to well exceed the five additional pages the Court has permitted Plaintiffs to

  file for any individual brief. Defendants' four briefs totaled 83 pages. Plaintiffs are seeking

  leave to file a consolidated brief that will not exceed 80 pages (amounting to an average of 20

  pages per response brief, consistent with the Local Rule 7.1(c)(2)).

                 4.      Before filing this motion, Plaintiffs' counsel contacted counsel for each of

  the Defendants, and none had any objection to this motion.

                                           CONCLUSION

                 For the foregoing reasons, Plaintiffs respectfully request leave of this Court to file

  by October 24, 2019, a single, consolidated response brief not to exceed 80 pages, in response to

  ECF Nos. 129, 132, 133, and 134.

  Dated: October 22, 2019           Respectfully submitted,

                                    /s/ Jeffrey W. Dickstein
                                    Jeffrey Wynn Dickstein
                                    jdickstein@phillipsandcohen.com
                                    Phillips and Cohen LLP
                                    200 South Biscayne Blvd.
                                    Suite 2790
                                    Miami, FL 33131
                                    Tel: 305-372-5200
                                    Fax: 305-374-3200

                                    Colette G. Matzzie (Admitted Pro Hac Vice)


                                                  -2-
Case 1:18-cv-20394-RNS Document 135 Entered on FLSD Docket 10/22/2019 Page 3 of 3



                             cmatzzie@phillipsandcohen.com
                             Phillips and Cohen LLP
                             2000 Massachusetts Ave., NW
                             Washington, D.C. 20036
                             Tel: 202-833-4567

                             Edward H. Arens (Admitted Pro Hac Vice)
                             earens@phillipsandcohen.com
                             Phillips and Cohen, LLP
                             100 The Embarcadero
                             San Francisco, CA 94105
                             Tel: 415-836-9000

                             David E. Morrison (Admitted Pro Hac Vice)
                             David.morrison@goldbergkohn.com
                             GOLDBERG KOHN LTD.
                             55 East Monroe Street
                             Suite 3300
                             Chicago, Illinois 60603
                             Tel: 312-201-4000


                             Attorneys PLAINTIFFS/RELATORS
                             DEREK LEWIS and JOEY NEIMAN




                                         -3-
